Title: From John Quincy Adams to William Smith Shaw, 23 April 1808
From: Adams, John Quincy
To: Shaw, William Smith



My dear Sir.
Washington 23. April 1808.

I have received your two letters of last Week, with a dozen copies of my letter to Mr: Otis—And Mr: Gardiner’s fast Sermon—But the copies which you mention as forwarding with your’s of the 15th: instt: have not come to hand. I thank you most cordially for the promptitude with which you executed the charge of publication—I find the federal newspapers in Boston, which began with a system of silence about my letter, have at last found their tongues—Of the use which their opponents make of this paper, I cannot be surprized—But if there be such a person as a candid and impartial federalist (and I trust the great majority of them are such) I ask him to say who is justly chargeable with my publication, and all its effects, whatever they may be—I had no party purposes—No electioneering views—But an attack so violent, and at such a time—and in such a manner, was a strong call upon me for notice—Yet I have most truly said that this alone, I would have overlooked—My Motives were altogether of a public Nature—
I expect to reach home about the 10th: of next Month—I would thank you to see that the family in my house, have it opened and aired a day or two before that time—Mrs. Alker mentioned to my mother that she would attend to it; and I will be obliged to you to speak to her for that purpose.
Your’s faithfully
John Quincy Adams